Exhibit 10.1
RELEASE AND SETTLEMENT AGREEMENT

 
BY AND BETWEEN
ESG AUTOMOTIVE, INC.
AND
AMP ELECTRIC VEHICLES, INC.
and
AMP HOLDING INC.


For valuable and mutual consideration, the receipt and adequacy of which are
acknowledged by the signing of this Release and Settlement Agreement (this
“Agreement”) between ESG AUTOMOTIVE, INC., a Michigan corporation (“ESG”) 1391
Wheaton, Suite 700, Troy, Michigan 48083 and AMP ELECTRIC VEHICLES, INC., a
Nevada corporation and its parent, AMP HOLDING INC., a Nevada corporation
(together “AMP”) 100 Commerce Drive, Loveland, Ohio 45140 (collectively, the
“Parties”).


1.
Settlement:



The parties mutually agree as follows:


a.  
ESG provided services to AMP on account pursuant to Purchase Order 1141.  AMP
has defaulted on payment on the account and the Parties agree that AMP owes ESG
the amount of $281,235.64 (the “Account Balance”).



b.  
Following execution of this Agreement, AMP shall pay to ESG the total sum of
$281,235.64 which shall be paid per Exhibit A attached hereto.  If AMP receives
additional capital from the sale of securities in a gross amount equal to or
greater than $5,000,000.00, AMP shall pay the entire outstanding balance
hereunder. It shall constitute a material default of this Agreement if AMP is
more than five (5) days late in making any of the foregoing monthly payments and
the entire remaining balance of the obligation shall immediately be due and
owing.



c.  
 In consideration for AMP’s agreement to pay the settlement payments, ESG agrees
to forego litigation against AMP, except the enforcement of the terms of this
Agreement.



All payments will be made by wire transfer to:


Comerica Bank,
Account Name: ESG Automotive, Inc.
Account Number: 185256292
Routing Number: 072000096
SWIFT Code: MNBDUS33


2.
Release by AMP:  In exchange for the consideration provided in this Agreement
and the other mutual promises and covenants contained in this Agreement, AMP
hereby releases, acquits, and forever discharges ESG from any and all causes of
action, claims, counterclaims, third party claims, liens, costs, injuries,
expenses, agreements, damages, and demands whatsoever, at law or in equity,
known and unknown, which AMP has against ESG relating to or stemming from the
services provided by ESG and the Account Balance.  However, the parties agree
that they can bring claims for breach of this Agreement against one another.



3.
Release by ESG: In exchange for the consideration provided in this Agreement and
the other mutual promises and covenants contained in this Agreement, and subject
to timely payment and satisfaction in full of the Account Balance by AMP, ESG
releases, acquits, and forever discharges AMP from any and all causes of action,
claims, counterclaims, third party claims, liens, costs, injuries, expenses,
agreements, damages, and demands whatsoever, at law or in equity, known and
unknown, which ESG has against AMP relating to or stemming from the services
provided by ESG and the Account Balance.  However, the parties agree that they
can bring claims for breach of this Agreement against one another.



 
 
 
1

--------------------------------------------------------------------------------

 
 
4.
Attorney Fees and Expenses.  The parties agree that the settlement payments are
given as compensation and full satisfaction for any and all claims, including
but not limited to, attorneys’ fees, costs, and expenses; however, AMP will be
liable for all attorneys’ fees, costs, and expenses that ESG may incur in
collecting on this Agreement should AMP default under this Agreement.



5.
General provisions:



 
a.
AMP enters into this Agreement solely in the interest of avoiding additional
costs that would result from litigation of this matter, and ESG acknowledges
that the consideration described in this Agreement is adequate and sufficient
and represents a full and complete settlement of any claims and/or rights as
more fully described in paragraph 1.



 
b.
This Agreement embodies the entire understanding of the Parties and all of the
terms and conditions with respect to the matters discussed in this Agreement; it
supersedes and annuls any and all other or former agreements, contracts,
promises, or representations, whether written or oral, expressed or implied,
made by, for, or on behalf of ESG or AMP; and it may not be altered, superseded,
or otherwise modified except in writing signed by the party to be charged. All
executed copies of this Agreement are duplicate originals, equally admissible as
evidence.



 
c.
The Parties further acknowledge and confirm that prior to executing this
Agreement, each Party has reviewed the terms and conditions of this Agreement
with its attorneys, or had the option of reviewing this Agreement with an
attorney, and the execution of this Agreement has been made after full and
complete opportunity for discussion of each aspect of this Agreement with said
attorneys.  Further, although one Party may have prepared this Agreement, they
have equally participated in or have had the opportunity to participate in the
drafting of this Agreement.  As such, in the event any term is ambiguous or
uncertain, no construction or inference shall arise against or in favor of any
Party as a result of drafting or participating in the drafting of this Agreement
and any ambiguity or uncertainty shall be resolved fairly and in accordance with
the intent of the Agreement as a whole.



 
d.
Failure by any Party to enforce any of the remedies provided to it in this
Agreement will not be deemed a waiver of those rights.



 
e.
The Party representatives executing this Agreement warrant that they are the
duly authorized representatives of the respective entities designated below, and
are fully empowered to execute this Agreement on behalf of the respective
Parties.



 
f.
This Agreement shall be construed in accordance with the internal laws of the
State of Ohio without regard to conflicts of laws principles that might impose
the law of any other jurisdiction. If any provision of this Agreement is for any
reason held to be invalid or unenforceable, such provision will not affect any
other provision of this Agreement, but this Agreement will be construed as if
such invalid and/or unenforceable provision had never been contained in the
Agreement.



 
g.
All Parties agree to cooperate fully and execute any and all supplementary
documents and to take all additional actions that may be necessary or
appropriate to give full force and effect to the basic terms and intent of this
Settlement Agreement.



 
h.
Time is of the essence in this Agreement.



 
i.
No Party may seek to rescind this Agreement, whether for mistakes, fraud, change
of circumstance or the like.

 
 
 
2

--------------------------------------------------------------------------------

 

 
 
j.
The Parties warrant, represent, and agree that they are not relying on the
advice of the opposing attorneys as to the legal (including tax) consequences of
this Agreement.  Furthermore, the Parties hereby release and discharge each
other’s attorneys from any and all claims, rights, damages, costs, including
reasonable attorneys’ fees or expenses of any nature whatsoever that may
hereafter arise by reason of the legal (including tax) consequences of this
Agreement, except as provided in paragraph 4 above.



6.
The effective date of this Agreement will be the date on which the last party
signs this Agreement. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.  This document is
executed on multiple originals in the presence of the undersigned competent
witnesses after due reading of the whole.





THIS IS A RELEASE.  READ BEFORE SIGNING.
 
ESG AUTOMOTIVE, INC.


By:        /s/Steve Polakowski
Steve Polakowski
Its:        President


Date:     December 20, 2012




AMP ELECTRIC VEHICLES, INC.


By:         /s/Martin Rucidlo


Its:          Martin Rucidlo


Date:       December 31, 2012




AMP HOLDING INC.


By:           /s/Stephen Burns


Its:           Stephen Burns


Date:       December 31, 2012






 
 
3

--------------------------------------------------------------------------------

 

EXHIBIT A


Payment Schedule


Payment #
 
Month
 
Day
   
Year
   
Payment Amount
                            1  
January
    15       2013     $ 2,500.00     2  
February
    15       2013       2,500.00     3  
March
    15       2012       2,500.00     4  
April
    15       2013       5,000.00     5  
May
    15       2013       5,000.00     6  
June
    15       2013       5,000.00     7  
July
    15       2013       15,000.00     8  
August
    15       2013       15,000.00     9  
September
    15       2013       15,000.00     10  
October
    15       2013       30,000.00     11  
November
    15       2013       30,000.00     12  
December
    15       2013       30,000.00     13  
January
    15       2014       40,000.00     14  
February
    15       2014       40,000.00     15  
March
    15       2014       44,335.64                             $ 281,835.64  

 
 
 
 
 
 
4